Ordered, by the court, that no writ of habere facias possessionem will be issued by this court, under the act of 1825, ch. 103, unless an affidavit be filed, stating that the debtor, or some person holding under such debtor, by title subsequent to the judgment or decree, hath on demand *524failed or refused to deliver possession of the lands sold; upon the filing of which affidavit with the clerk, he shall lay a rule on the person in possession, to show cause within the first four days of the term succeeding the term to which the process of execution was returnable, why the writ of habere facias possessionem should not issue; and should the said rule be served upon the party in possession, twenty days before the first day of the term next succeeding the term to which the process of execution was returnable, and should no cause be shown within the said first four days of said succeeding term, the purchaser may take his writ as a matter of course, and no cause will be permitted to be shown after the lapse of the said four days.